Exhibit 10.24

 

March 28, 2006

 

Mr. Christopher A. Pierce

67 Portland Street

Yarmouth, ME 04096

 

RE:  First Amendment to Employment Agreement

 

Dear Chris:

 

Reference is hereby made to the Employment and Non-Competition Agreement dated
as of May 25, 2004 (the “Employment Agreement”) among The Dingley Press, Inc., a
Delaware corporation (the “Employer”), Christopher A. Pierce (the “Employee”)
and solely for purposes of §4, The Sheridan Group, Inc., a Maryland corporation
and parent of the Employer (“Sheridan”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Employment
Agreement.

 

1.     Amendments to Employment Agreement:  We hereby further agree with you to
amend the Employment Agreement effective April 1, 2006 as follows:

 

Section 2 of the Employment Agreement is hereby amended and restated in its
entirety to read as follows:

 

DUTIES:  The Employee shall be employed as the Chairman of the Employer for the
duration of the Agreement. In such capacity, the Employee shall focus primarily
on sales, marketing and customer retention, but will not have day-to-day
responsibility for the operations of the Employer. In addition, the Employee
shall have additional executive responsibilities and duties as may be reasonably
assigned by the President of the Employer. The Employee shall report directly to
the President of Employer. The Employee agrees to devote his full time and best
efforts to the performance of his duties to the Employer. Nothing contained
herein shall be construed as prohibiting the Employee from serving (a) as a
non-executive director of any non-profit organization, including any industry
trade group, or (b) as a director of any other entity that is not in the
Designated Industry, so long as, in either such case, such position does not
provide any compensation to the Employee and otherwise does not materially
interfere with the performance of his duties under this Agreement.

 

2.     Miscellaneous:  In all other respects, the Employment Agreement shall
remain in full force and effect.

 

Please indicate your agreement to the foregoing by signing both copies of this
letter, returning one to me and retaining the second copy for your personal
file.

 

Very truly yours,

 

 

The Sheridan Group, Inc.

The Dingley Press, Inc.

 

 

 

 

 

 

 

By:

/s/ John A. Saxton

 

By:

/s/ John A. Saxton

 

 

 

John A Saxton

 

John A. Saxton

 

 

President and Chief Executive Officer

 

Chief Executive Officer

 

 

 

 

 

Agreed to and accepted by:

 

 

 

 

 

/s/ Christopher A. Pierce

 

 

 

Christopher A. Pierce

 

 

--------------------------------------------------------------------------------